—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered January 27, 1995, which adjudicated appellant a juvenile delinquent, upon a fact-finding that he committed acts which, if committed by an adult, would constitute the crimes of assault in the first degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, and placed him on probation for two years, unanimously affirmed, without costs.
The finding of intent to cause serious physical injury is readily inferable from the viciousness of the attack (see, People v Truesdale, 186 AD2d 496, lv denied 81 NY2d 766), and was neither legally unsupported nor against the weight of the evidence. Concur — Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ.